Holmes App. No. 2002CA009. Certified conflict accepted and cause consolidated with 2003-0827, Akron Gen. Med. Ctr. v. James, Holmes App. No. 2002CA009.
Moyer, C.J., and O’Donnell, J., would accept but would hold the causes for the decision in 2002-0579, Burkhart v. CNA Ins. Co., Stark App. No. 2001CA00265, 2002-0hio-903.
Lundberg Stratton, J., would accept but would hold the causes for the decision in Burkhart and 2002- 0932, Westfield Ins. Co. v. Galatis, Summit App. No. 20784, 2002-0hio-1502.
O’Connor, J., would accept but would hold the causes for the decision in Galatis.
Resnick, F.E. Sweeney and Pfeifer, JJ., dissent.